        Case 1:17-cv-01994-KPF Document 97 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAMIR BATISTA,
                              Plaintiff,
                       -v.-                              17 Civ. 1994 (KPF)
DETECTIVE MICHAEL LECLAIR, Shield No.                         ORDER
5045,

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

      By Order dated July 8, 2020, the Court granted Plaintiff’s request for pro

bono counsel for the limited purpose of representing Plaintiff in a settlement

conference. (Dkt. #91). On October 26, 2020, pro bono counsel appeared on

behalf of Plaintiff. (Dkt. #93-94). On February 11, 2021, the Court was

informed that the parties were unable to reach a settlement. Accordingly, the

Court will proceed to set this case for trial.

      After considering the factors set forth in Hodge v. Police Officers, the

Court finds that the continued appointment of pro bono counsel in this case is

justified. See 802 F.2d 58, 61-62 (2d Cir. 1986). This case will be set for trial,

and therefore the appointment of counsel is crucial to, inter alia, Plaintiff’s

“ability to present the case” at trial and to conduct “cross-examination [that]

will be the major proof presented to the fact finder.” Id. at 61. In this case,

representation would “lead to a quicker and more just result by sharpening the

issues and shaping examination.” Id. Therefore, Plaintiff’s current pro bono

counsel shall inform the Court on or by February 25, 2021, whether they will
         Case 1:17-cv-01994-KPF Document 97 Filed 02/11/21 Page 2 of 2




continue to represent Plaintiff. After the issue of pro bono counsel is

resolved, the Court will set the matter down for trial.

      SO ORDERED.

Dated:       February 11, 2021
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                         2
